Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Amendment	
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed April 12, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed July 7, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Azuma) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of So and Miyachi, as shown below. Given the amendments to independent claims 1 and 11, reference to So and Miyachi are relied upon to teach the features of the dependent claims more consistently with the instant claim language, as shown below. 

Drawings
The drawings are objected to because the horizontal and vertical lines of Fig. 4B are not labelled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

For claims 1, 11, and 20, the limitation “wherein at least one of the set of correction values is determined using a curve that represents the correction value for a path of a reflection of the set of reflections through the lens of the respective ultrasound element as a function of depth of the target area” is not described in detail in the specification and figures. The specification and figures do not clearly disclose how to generate a curve using the correction and depth values (as shown in applicant’s Fig. 4B), then determine the correction value based on the correction vs. depth curve. The examiner does not understand why the correction value is determined again when the curve shows correction values vs. depth, unless the determined correction value is somehow an optimal value. For the purpose of advancing prosecution, the examiner assumes the determined correction value is an optimal correction value based on a threshold on the correction vs depth curve. 
Claims are dependent of claim 1, and claims 12-19 are dependent of claim 11, and are therefore also rejected under 112(a). 
For claim 2, the limitation “the set of ultrasound waves are transmitted at an angle relative to the target area and a surface; and the correction value of the set of correction values is determined based on the angle relative to the target area and the surface” is not described in detail in the specification and the figures. The specification and figures do not clearly disclose how to calculate a correction value (for a refraction of a reflection as the reflection passes through a lens of an ultrasound element) based on the ultrasound transmit angle relative to the target area and the surface. The specification is not specific as to how the transmit angle relates to the reflection refraction correction, only that it does (Fig. 4; see para. 0058; see para. 0070-0074). A person with ordinary skills in the art would need a specific equation to calculate the reflection refraction correction as a function of the transmit angle. For the purpose of advancing prosecution, the examiner assumes the optimal correction value is based on the scanning angle of the probe. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 11, and 20, the limitation “curve” is indefinite. It is unclear how the curve is calculated. The examiner is unsure if the curve is calculated via a user or a computer, or if the curve is calculated based on thresholding the parameters. It is also unclear how much of a curve the “curve” is, or if the curve can also be a straight line. It is also unclear how the curve relates to thresholding. For the purpose of advancing prosecution, the examiner assumes the curve is any function on a graph. 
Claims 2-10 are dependent of claim 1, and claims 12-19 are dependent of claim 11, and are therefore also rejected under 112(b). 
For claim 20, the limitation “an imaging system coupled to the ultrasound probe” is indefinite. It is unclear if the imaging system is a different imaging system than the ultrasound imaging system, or if the imaging system is a processor of the ultrasound imaging system, and the processor is configured to generate images based on imaging data. For the purpose of advancing prosecution, the examiner assumes the imaging system is a processor of the ultrasound imaging system, and the processor is configured to generate images based on imaging data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over So (JP 2017000547 A, published January 5, 2017) in view of Miyachi et al. (US 20140187953 A1, published July 3, 2014), hereinafter referred to as So and Miyachi, respectively.
Regarding claim 1, So teaches a method, comprising: 
transmitting a set of ultrasound waves to towards a target area (see pg. 1, para. 3 – “The ultrasonic diagnostic apparatus is an apparatus that forms an ultrasonic image based on a reception signal obtained by transmitting/receiving ultrasonic waves to/from a living body. A probe (ultrasonic probe) is used to transmit and receive ultrasonic waves.” Where the target area is a living body), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (see pg. 1, para. 3 – “The ultrasonic diagnostic apparatus is an apparatus that forms an ultrasonic image based on a reception signal obtained by transmitting/receiving ultrasonic waves to/from a living body. A probe (ultrasonic probe) is used to transmit and receive ultrasonic waves.”; see pg. 3, para. 3 – “In FIG. 1, an array transducer 10 is provided in a probe not shown. The array transducer 10 includes a plurality of vibration elements 10a.”); and 
the set of ultrasound elements are positioned at different locations in a transducer assembly (see pg. 3, para. 3 – “In FIG. 1, an array transducer 10 is provided in a probe not shown. The array transducer 10 includes a plurality of vibration elements 10a.”); 
receiving a set of reflections of the set of ultrasound waves from the target area, wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (see pg. 1, para. 3 – “The ultrasonic diagnostic apparatus is an apparatus that forms an ultrasonic image based on a reception signal obtained by transmitting/receiving ultrasonic waves to/from a living body. A probe (ultrasonic probe) is used to transmit and receive ultrasonic waves.” Where the target area is a living body; see pg. 3, para. 3 – “In FIG. 1, an array transducer 10 is provided in a probe not shown. The array transducer 10 includes a plurality of vibration elements 10a.”); 
determining a set of correction values for the set of ultrasound elements (Fig. 7; see pg. 9, para. 7 – “Graphs 70b, 72b, 74b, and 76b show delay errors before correction. Graphs 70a, 72a, 74a, and 76a show delay errors after correction. In each graph, the horizontal axis indicates the element position, and the vertical axis indicates the delay time error.”), 
wherein a correction value of the set of correction values represents a refraction of a reflection of the set of reflections as the reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (Fig. 4; see pg. 7, para. 2 – “…the ultrasonic wave emitted from the reception focal point F is refracted at the point S [by the lens] and reaches the element of interest E.”; see pg. 4, para. 5 – “In the adder 54, the correction value output from the correction value memory 52 is added to the delay value (basic delay value) calculated for each reception focus in the delay value calculator 50. A common correction value that acts on a plurality of reception focal points arranged in the depth direction is prepared for each vibration element.”), 
wherein at least one of the set of correction values is determined using a curve that represents the correction value for a path of a reflection of the set of reflections through the lens of the respective ultrasound element as a function of depth of the target area (see pg. 5, para. 2 – “The correction value t .sub.h is calculated for a specific depth h according to a model or calculation formula that takes into account the refraction of the ultrasonic wave on the ultrasonic wave propagation path. A correction value corresponding to a specific depth h is shared for a plurality of depths.”; Fig. 5-6; see pg. 9, para. 6 – “Graphs 62b, 64b, 66b, and 68b show delay errors before correction. Graphs 62a, 64a, 66a and 68a show the corrected delay errors. In each graph, the horizontal axis indicates the depth, and the vertical axis indicates the delay error.”); and
generating imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 4, para. 3 – “The signal processing unit 41 applies known signal processing such as detection processing and logarithmic conversion processing to individual beam data. The image forming unit 44 includes a digital scan converter having a coordinate conversion function, a pixel interpolation function, and the like, and forms a display frame based on a plurality of beam data.”).  
So does not explicitly teach determining an optimal correction value based on a threshold on a curve.
Whereas, Miyachi, in an analogous field of endeavor, teaches determining an optimal correction value based on a threshold (predetermine threshold value of scanning angle) on a curve (Fig. 2A; see para. 0086 – “The signal processor 20 produces pieces of delay correction data through the delay processing and adds those pieces of delay correction data (performs matching addition) to perform a reception focusing process…Furthermore, the signal processor 20 corrects the sound ray signal for the attenuation due to distance according to the depth at which the ultrasonic waves are reflected.”; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified using the curve, as disclosed in So, by determining an optimal correction value based on a threshold on a curve, as disclosed in Miyachi. One of ordinary skill in the art would have been motivated to make this modification in order to set optimal sound velocities for different regions of an image, as taught in Miyachi (see para. 0160). 

Regarding claim 11, So teaches an ultrasound probe (see pg. 3, para. 2 – “In FIG. 1, an array transducer 10 is provided in a probe not shown.”), comprising: 
a transducer assembly (Fig. 1; see pg. 3, para. 2 – “The array transducer 10 includes a plurality of vibration elements 10a.”); and 
Application Ser. No. 16/943,959Page 3 of 11 Dkt. No. 105767P006a processing device coupled to the transducer assembly (Fig. 1, transmission unit 12, receiving unit 14, and signal processing unit 41 as the processing device, and coupled to array transducer 10), the processing device configured to: 
transmit a set of ultrasound waves to towards a target area (see pg. 1, para. 3 – “The ultrasonic diagnostic apparatus is an apparatus that forms an ultrasonic image based on a reception signal obtained by transmitting/receiving ultrasonic waves to/from a living body.”), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (see pg. 3, para. 3 – “The delay data is composed of a plurality of delay values given to a plurality of vibration elements 10a, that is, a plurality of transmission signals.”); and 
the set of ultrasound elements are positioned at different locations in the transducer assembly (Fig. 1, vibration elements 10a); 
receive a set of reflections of the set of ultrasound waves from the target area, wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (Fig. 1; see pg. 3, para. 4 – “The reception delay processing unit 32 performs a series of delay processes for sequentially forming reception focal points in the depth direction on a plurality of reception signals output from the plurality of vibration elements 10a for reception dynamic focus.”); 
determine a set of correction values for the set of ultrasound elements (Fig. 7; see pg. 9, para. 7 – “Graphs 70b, 72b, 74b, and 76b show delay errors before correction. Graphs 70a, 72a, 74a, and 76a show delay errors after correction. In each graph, the horizontal axis indicates the element position, and the vertical axis indicates the delay time error.”), 
wherein a correction value of the set of correction values represents a refraction of a reflection of the set of reflections as the reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (Fig. 4; see pg. 7, para. 2 – “…the ultrasonic wave emitted from the reception focal point F is refracted at the point S [by the lens] and reaches the element of interest E.”; see pg. 4, para. 5 – “In the adder 54, the correction value output from the correction value memory 52 is added to the delay value (basic delay value) calculated for each reception focus in the delay value calculator 50. A common correction value that acts on a plurality of reception focal points arranged in the depth direction is prepared for each vibration element.”), 
wherein at least one of the set of correction values is determined using a curve that represents the correction value for a path of a reflection of the set of reflections through the lens of the respective ultrasound element as a function of depth of the target area (see pg. 5, para. 2 – “The correction value t .sub.h is calculated for a specific depth h according to a model or calculation formula that takes into account the refraction of the ultrasonic wave on the ultrasonic wave propagation path. A correction value corresponding to a specific depth h is shared for a plurality of depths.”; Fig. 5-6; see pg. 9, para. 6 – “Graphs 62b, 64b, 66b, and 68b show delay errors before correction. Graphs 62a, 64a, 66a and 68a show the corrected delay errors. In each graph, the horizontal axis indicates the depth, and the vertical axis indicates the delay error.”); and 
generate imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 4, para. 3 – “The signal processing unit 41 applies known signal processing such as detection processing and logarithmic conversion processing to individual beam data. The image forming unit 44 includes a digital scan converter having a coordinate conversion function, a pixel interpolation function, and the like, and forms a display frame based on a plurality of beam data.”).
  So does not explicitly teach determining an optimal correction value based on a threshold on a curve.
Whereas, Miyachi, in an analogous field of endeavor, teaches determining an optimal correction value based on a threshold (predetermine threshold value of scanning angle) on a curve (Fig. 2A; see para. 0086 – “The signal processor 20 produces pieces of delay correction data through the delay processing and adds those pieces of delay correction data (performs matching addition) to perform a reception focusing process…Furthermore, the signal processor 20 corrects the sound ray signal for the attenuation due to distance according to the depth at which the ultrasonic waves are reflected.”; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified using the curve, as disclosed in So, by determining an optimal correction value based on a threshold on a curve, as disclosed in Miyachi. One of ordinary skill in the art would have been motivated to make this modification in order to set optimal sound velocities for different regions of an image, as taught in Miyachi (see para. 0160). 

Furthermore, regarding claims 2 and 12, Miyachi further teaches wherein: the set of ultrasound waves are transmitted at an angle relative to the target area and a surface; and the correction value of the set of correction values is determined based on the angle relative to the target area and the surface (Fig. 2A; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle).  
Furthermore, regarding claims 3 and 14, Miyachi further teaches wherein determining the set of correction values for the set of ultrasound elements comprises: determining a first curve based on the angle relative to the target area and the surface, wherein the first curve is associated with a first ultrasound element of the transducer assembly (Fig. 2A, piezoelectric element array 14; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle).  
Furthermore, regarding claims 4 and 15, Miyachi further teaches wherein the first curve comprises a piecewise linear curve (Fig. 2A; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the piecewise curve is delay correction data vs scanning angle curve when the absolute value of the scanning angle is less than the threshold value, and another delay correction data vs scanning angle curve when the absolute value of the scanning angle is equal to or greater than the threshold value).  
Furthermore, regarding claims 5 and 16, Miyachi further teaches wherein the determining the first curve comprises: determining a first portion of the first curve; determining a second portion of the first curve; and combining the first portion of the first curve with the second portion of the first curve (Fig. 2A; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle curve when the absolute value of the scanning angle is less than the threshold value (first portion), and another delay correction data vs scanning angle curve when the absolute value of the scanning angle is equal to or greater than the threshold value (second portion)).  
Furthermore, regarding claims 6 and 17, Miyachi further teaches wherein the first portion of the first curve and the second portion of the first curve are determined using a first circuit (Fig. 1, signal processor 20; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle curve when the absolute value of the scanning angle is less than the threshold value (first portion), and another delay correction data vs scanning angle curve when the absolute value of the scanning angle is equal to or greater than the threshold value (second portion)).  
The motivation for claims 2-6, 12, and 14-17 was shown previously in claims 1 and 11.
Furthermore, regarding claims 8 and 13, So further teaches wherein the correction value of the set of correction values is based on a location of a respective ultrasound element within the transducer assembly (Fig. 7; see pg. 9, para. 7 – “Graphs 70b, 72b, 74b, and 76b show delay errors before correction. Graphs 70a, 72a, 74a, and 76a show delay errors after correction. In each graph, the horizontal axis indicates the element position, and the vertical axis indicates the delay time error.”).  
Furthermore, regarding claims 9 and 19, So further teaches wherein: 
the imaging data comprises a set of signals generated by the set of ultrasound elements (Fig. 2; see pg. 4, para. 5 – “In the adder 54, the correction value output from the correction value memory 52 is added to the delay value (basic delay value) calculated for each reception focus in the delay value calculator 50. A common correction value that acts on a plurality of reception focal points arranged in the depth direction is prepared for each vibration element.”); and 
the set of correction values comprises a set of delays for the set of signals generated by the set of ultrasound elements (Fig. 7; see pg. 9, para. 7 – “Graphs 70b, 72b, 74b, and 76b show delay errors before correction. Graphs 70a, 72a, 74a, and 76a show delay errors after correction. In each graph, the horizontal axis indicates the element position, and the vertical axis indicates the delay time error.”). 
Furthermore, regarding claim 10, So further teaches wherein the set of correction values is determined while a transducer probe is in operation (Fig. 2; see pg. 5, para. 3 – “The delay value calculator 50 calculates a delay value for each reception focus, whereas the correction value calculator 58 calculates a correction value only for the representative depth.”). 

Regarding claim 20, So teaches an ultrasound imaging system (see pg. 3, para. 1 – “FIG. 1 shows a preferred embodiment of an ultrasonic diagnostic apparatus according to the present invention…”), comprising: 
an ultrasound probe (see pg. 3, para. 2 – “In FIG. 1, an array transducer 10 is provided in a probe not shown.”) configured to: 
transmit a set of ultrasound waves to towards a target area (see pg. 1, para. 3 – “The ultrasonic diagnostic apparatus is an apparatus that forms an ultrasonic image based on a reception signal obtained by transmitting/receiving ultrasonic waves to/from a living body.”), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (see pg. 3, para. 3 – “The delay data is composed of a plurality of delay values given to a plurality of vibration elements 10a, that is, a plurality of transmission signals.”); and 
Application Ser. No. 16/943,959Page 5 of 11 Dkt. No. 105767P006the set of ultrasound elements are positioned at different locations in a transducer assembly (Fig. 1, vibration elements 10a); 
receive a set of reflections of the set of ultrasound waves from the target area, wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (Fig. 1; see pg. 3, para. 4 – “The reception delay processing unit 32 performs a series of delay processes for sequentially forming reception focal points in the depth direction on a plurality of reception signals output from the plurality of vibration elements 10a for reception dynamic focus.”); 
determine a set of correction values for the set of ultrasound elements Fig. 7; see pg. 9, para. 7 – “Graphs 70b, 72b, 74b, and 76b show delay errors before correction. Graphs 70a, 72a, 74a, and 76a show delay errors after correction. In each graph, the horizontal axis indicates the element position, and the vertical axis indicates the delay time error.”), 
wherein a correction value of the set of correction values represents a refraction of a reflection of the set of reflections as the reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (Fig. 4; see pg. 7, para. 2 – “…the ultrasonic wave emitted from the reception focal point F is refracted at the point S [by the lens] and reaches the element of interest E.”; see pg. 4, para. 5 – “In the adder 54, the correction value output from the correction value memory 52 is added to the delay value (basic delay value) calculated for each reception focus in the delay value calculator 50. A common correction value that acts on a plurality of reception focal points arranged in the depth direction is prepared for each vibration element.”), 
wherein at least one of the set of correction values is determined using a curve that represents the correction value for a path of a reflection of the set of reflections through the lens of the respective ultrasound element as a function of depth of the target area (see pg. 5, para. 2 – “The correction value t .sub.h is calculated for a specific depth h according to a model or calculation formula that takes into account the refraction of the ultrasonic wave on the ultrasonic wave propagation path. A correction value corresponding to a specific depth h is shared for a plurality of depths.”; Fig. 5-6; see pg. 9, para. 6 – “Graphs 62b, 64b, 66b, and 68b show delay errors before correction. Graphs 62a, 64a, 66a and 68a show the corrected delay errors. In each graph, the horizontal axis indicates the depth, and the vertical axis indicates the delay error.”); and 
generate imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 4, para. 3 – “The signal processing unit 41 applies known signal processing such as detection processing and logarithmic conversion processing to individual beam data. The image forming unit 44 includes a digital scan converter having a coordinate conversion function, a pixel interpolation function, and the like, and forms a display frame based on a plurality of beam data.”); and 
an imaging system coupled to the ultrasound probe (Fig. 1, image forming unit 44 (imaging system) indirectly coupled to array transducer 10), the imaging system configured to generate one or more images of the target area based on the imaging data (see pg. 4, para. 3 – “The image forming unit 44 [imaging system] includes a digital scan converter having a coordinate conversion function, a pixel interpolation function, and the like, and forms a display frame [image] based on a plurality of beam data.”).
 So does not explicitly teach determining an optimal correction value based on a threshold on a curve.
Whereas, Miyachi, in an analogous field of endeavor, teaches determining an optimal correction value based on a threshold (predetermine threshold value of scanning angle) on a curve (Fig. 2A; see para. 0086 – “The signal processor 20 produces pieces of delay correction data through the delay processing and adds those pieces of delay correction data (performs matching addition) to perform a reception focusing process…Furthermore, the signal processor 20 corrects the sound ray signal for the attenuation due to distance according to the depth at which the ultrasonic waves are reflected.”; see para. 0160 – “…when the absolute value of the angle θ or the angle -θ is less than a predetermined threshold value, no optimal sound velocities are set and the optimal sound velocities of corresponding segment regions of the image to be combined A are used to produce delay correction data for the images to be combined B and C. In contrast, when the absolute value of the angle θ or the angle -θ is equal to or greater than the predetermined threshold value, optimal sound velocities are set for the images to be combined B and C as well.” Where the curve is delay correction data vs scanning angle).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified using the curve, as disclosed in So, by determining an optimal correction value based on a threshold on a curve, as disclosed in Miyachi. One of ordinary skill in the art would have been motivated to make this modification in order to set optimal sound velocities for different regions of an image, as taught in Miyachi (see para. 0160). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Miyachi, as applied to claim 5 and 16 above, respectively, and in further view of Cogan et al. (US 20140334266 A1, published November 13, 2014), hereinafter referred to as Cogan.
Regarding claims 7 and 18, So in view of Miyachi teaches all of the elements disclosed in claim 5 and 16 above, respectively.
So in view of Miyachi teaches where the first portion of the first curve and the second portion of the first curve are determined using a circuit, but does not explicitly teach where the first portion of the first curve is determined using a first circuit; and the second portion of the first curve is determined using a second circuit.  
Whereas, Cogan, in an analogous field of endeavor, teaches where 
the first portion of the first curve is determined using a first circuit (Fig. 10; see para. 0043 — “During the first segment of time [first portion], the initial delay remains static. During the second segment, delay updates begin and effectively approximate a certain delay update rate over time. During the third segment, the delay updates cease and delays remain static for the remainder of the receive period. The timing for these segments may be accomplished simply with three counters, e.g., a START counter [first circuit], a RATE counter, and a STOP counter.”; see para. 0048 — “In some exemplary embodiments, separate counters can be implemented to perform the functions of the start counter 252 [first circuit], the stop counter 254, and the rate counter 256.”); and 
the second portion of the first curve is determined using a second circuit (Fig. 10; see para. 0043 — “During the first segment of time [first portion], the initial delay remains static. During the second segment [second portion], delay updates begin and effectively approximate a certain delay update rate over time. During the third segment, the delay updates cease and delays remain static for the remainder of the receive period. The timing for these segments may be accomplished simply with three counters, e.g., a START counter, a RATE counter [second circuit], and a STOP counter.”; see para. 0048 — “In some exemplary embodiments, separate counters can be implemented to perform the functions of the start counter 252, the stop counter 254, and the rate counter 256 [second circuit].”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified where the first portion of the first curve and the second portion of the first curve are determined using a circuit, as disclosed in So in view of Miyachi, by having the first and second portion of the first curve determined using separate circuits, as disclosed in Cogan. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the complexity for implementing a dynamic beamformer (see para. 0050). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dubberstein et al. (US 20020120196 A1, published August 29, 2002) discloses correcting refraction delay errors on curved probes for all ranges using cordic rotation, where the angle from the normal of an element to the focus is determined as a function of the angle of cordic rotation, and then a delay error correction is indexed using this angle.
Osawa (US 20130079640 A1, published March 28, 2013) discloses where the reception signal obtained by each transducer is corrected in accordance with the angle between a predetermined reflection point in the subject and an acoustic radiation surface in each transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
	
/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793